07/20/2021
                                               &   k   k



             IN THE SUPREME COURT OF THE STATE OF MONTAN

                                       PR 06-0544
                                                                             Ar:LED   Case Number: PR 06-0544




                                                                               JUL 2 0 2021
                                                                             Bowen Greenvvood
IN RE PETITION OF BRIAN MARK HAYNES FOR                                    Clerk of Supreme Court
                                                                              State of Montana
REINSTATEMENT TO ACTIVE STATUS IN THE                                     ORDER
BAR OF MONTANA


       Brian Mark Haynes has petitioned the Court for reinstatement to active status in thc
State Bar of Montana. Haynes was placed on inactive status on July 12, 2021, for fail
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Haynes has provided a letter from the State Bar certifying that Haynes
has now completed all CLE requirements for that reporting year, in accordance with Rule
13 ofthe CLE Rules. The Petition states that Haynes is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Brian Mark Haynes for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Haynes
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this         day of July, 2021.
/94 wr
    Justices